

117 HR 4845 IH: To amend title 38, United States Code, to establish the Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4845IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Pappas (for himself, Ms. Scanlon, Ms. Norton, Mr. Tonko, Mr. Auchincloss, Mrs. Murphy of Florida, Mr. Peters, Mr. Courtney, Mr. Soto, Mrs. Hayes, and Ms. Chu) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish the Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans.1.Establishment of Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans(a)EstablishmentSubchapter III of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:548.Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans(a)EstablishmentThere is in the Department the Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans (in this section referred to as the Committee).(b)Membership(1)The Committee shall consist of members appointed by the Secretary from the general public, including—(A)representatives of LGBTQ veterans;(B)individuals who are recognized authorities in fields pertinent to the needs of LGBTQ veterans, including the specific health-care needs of LGBTQ veterans;(C)representatives of LGBTQ veterans with service-connected disabilities, including at least one lesbian, gay, or bisexual veteran with a service-connected disability, and at least one transgender veteran with a service-connected disability;(D)veterans who are minority group members, as defined in section 544 of this title; and(E)LGBTQ veterans who are recently separated from service in the Armed Forces, including veterans who were involuntarily separated from the Armed Forces due to being LGBTQ.(2)The Committee shall include, as ex officio members—(A)the Secretary of Labor (or the designee of the Secretary of Labor after consultation with the Assistant Secretary of Labor for Veterans’ Employment);(B)the Secretary of Defense (or the designee of the Secretary of Defense); (C)the Under Secretary for Health (or the designee of such Under Secretary); and(D)the Under Secretary for Benefits (or the designee of such Under Secretary).(3)The Secretary may invite representatives of other Federal departments and agencies to participate in the meetings and other activities of the Committee.(4)The Secretary shall determine the number, terms of service, and pay and allowances of members of the Committee appointed by the Secretary, except that a term of service of any such member may not exceed three years. The Secretary may reappoint any such member for additional terms of service.(5)The Committee shall meet as often as the Secretary determines necessary or appropriate, but not less often than twice each fiscal year.(c)ConsultationThe Secretary shall consult regularly with and seek the advice of the Committee with respect to the administration of benefits by the Secretary for LGBTQ veterans, reports and studies pertaining to LGBTQ veterans and the needs of LGBTQ veterans with respect to compensation, health care, rehabilitation, outreach, and other benefits and programs administered by the Secretary, including the Center for Women Veterans and Center for Minority Veterans.(d)Reporting(1)Not later than July 1 of each even-numbered year, the Committee shall submit to the Secretary a report on the programs and activities of the Department that pertain to LGBTQ veterans. Each such report shall include—(A)an assessment of the needs of LGBTQ veterans with respect to compensation, health care, rehabilitation, outreach, and other benefits and programs administered by the Secretary;(B)a review of the programs and activities of the Department designed to meet such needs; and(C)such recommendations (including recommendations for administrative and legislative action) as the Committee determines appropriate.(2)The Secretary shall, not later than 60 days after receiving each report under paragraph (1), submit to the Congress a copy of the report, together with any comments concerning the report that the Secretary determines appropriate.(3)The Committee may also submit to the Secretary such other reports and recommendations the Committee determines appropriate.(4)The Secretary shall submit, with each annual report submitted to Congress pursuant to section 529 of this title, a summary of all reports and recommendations of the Committee received by the Secretary since the previous such annual report.(e)LGBTQ definedIn this section, the term LGBTQ means lesbian, gay, bisexual, transgender, or queer..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 547 the following new item:548. Advisory Committee on Lesbian, Gay, Bisexual, Transgender, and Queer Veterans..